DURHAM, Justice
(concurring specially):
I write separately to emphasize that this is not an action for custody, but rather an adoption proceeding governed by the specific provisions of U.C.A., 1953, §§ 78-30-4 and 78-30-5, as pointed out in the majority opinion. Nothing herein precludes any party concerned with the long-term welfare of this child from seeking an adjudication of the natural mother’s legal rights pursuant to the statutory provisions regarding termination of parental rights by the juvenile court. See U.C.A., 1953, § 78-3a-48; In re J.P., Utah, 648 P.2d 1364 (1982).